Citation Nr: 1607249	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-47 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an apportionment of the Veteran's VA compensation benefits.

2.  Entitlement to recognition of the Veteran's son, J, as a "helpless child" on the basis of permanent incapacity for self-support on or before his 18th birthday.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) apportionment decision dated in September 2008 that denied the Appellant's claim for an apportionment of the Veteran's VA compensation.  In addition, in a July 2013 rating decision, the RO denied recognition of the Veteran's son, J, as a "helpless child."  Ordinarily, these issues would not be addressed in the same decision, but because the "helpless child" claim is an essential part of the claim for an apportionment, the issues will be decided together.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102, 20.713 (2015).  Unfortunately, the file does not reflect that simultaneously contested claim procedures were followed throughout this appeal, thereby leading to this REMAND.  

In her November 2009 substantive appeal, the Appellant requested a Board hearing held at the RO (i.e., Travel Board hearing).  She was scheduled for a hearing, to be held in Portland, for April 2015.  She requested that the hearing be rescheduled for a later date, because she could not travel to Portland from the Boise area, where she lives, at the time of the scheduled hearing.  The hearing had been scheduled to be held in Portland because the Portland RO maintains jurisdiction over the Veteran's claims file.  

In October 2015, the Veteran's representative stated that the Veteran wished to have a videoconference hearing instead of a Travel Board hearing.  A 3-way videoconference hearing was scheduled for November 2015.  However, notice of the scheduled hearing was sent only to the Veteran, and not to the Appellant, who had initially requested the hearing.  The Veteran showed up for the hearing at a VA medical center in Oregon.  He expressed frustration as he thought the hearing was about another issue unrelated to the apportionment claim.  He intimated that he did not want to be involved in her appeal.  (Note: the law requires that the Veteran be advised of all actions taken with respect to the apportionment claim).

On the other hand, there is no evidence that the Appellant was ever notified of the hearing.  There is also no indication that the Appellant was informed that she need not travel to Portland for her hearing.  Indeed, the November 2015 hearing had been scheduled as a 3-way videoconference hearing.  

If a party to a contested claim requests a hearing, the other contesting claimant and representative, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713(a) (2015).  Specific rules are provided for conduct of the hearing itself, to afford both parties an opportunity to be heard.  However, if the Veteran wishes to appear at the hearing, in order to remain in Boise for the hearing, the Appellant must agree to a Board videoconference hearing.  This way, both the Appellant, at the Boise RO, and the Veteran, in Oregon, can testify at the same hearing before a Veterans Law Judge who is in Washington, DC.  The Appellant, as well as the Veteran, must be informed of these procedures.  

Finally, both parties should be informed that a personal hearing is optional for either or both of them, i.e., either or both of them can testify at a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  See the above explanation for why this REMAND is necessary, and for more detail as to the specific requirements.  In brief, ensure that contested claim procedures are followed at all stages of the development.  

2.  Notify the Appellant that she does not have to travel to Portland for her Board hearing, but can testify at a Board hearing in Boise.  Tell her that the Veteran must also have an opportunity to testify, and that if he so desires, she must agree to a Board videoconference hearing, if she remains in Boise.  Explain that in those circumstances, both she, at the Boise RO, and the Veteran, in Oregon, can testify at the same time before a Veterans Law Judge who is in Washington, DC.  Strict rules are provided for the conduct of such hearings to ensure fairness to both parties. 

3.  If the Appellant still desires a Board hearing, inform the Veteran and his representative that they may, but are not required to, testify at such hearing.  Make sure to notify the Veteran that this hearing is in regard to the apportionment and helpless child claim.  

4.  Then, schedule an appropriate Board hearing based on the parties' responses, to include, if applicable, a three-way Board videoconference hearing which enables the Appellant to remain in Boise, and the Veteran in Oregon (the previously scheduled hearing was to be held at a VAMC, and not the RO).  Make sure that both parties, and their representatives, if any, are notified of the scheduled hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




